DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 3/3/2021.  
Claims 17 and 18 have been amended.  
The information disclosure statement filed on 12/31/2020 has been considered.  

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Ryoo “fails to teach or suggest a check value generated based on a key of the terminal and the access rejection message” (Pages 7-8), the Examiner respectfully disagrees.
	Ryoo states on Page 20 [0297]:
	“When the network is congested, the new base station may control RRC state switching of the terminal 110 by transmitting the RACH MSG4 (RRC connection response) indicating the target RRC state according to the network condition. If the new base station (target gNB) succeeds in retrieval of the UE context and transmits the RACH MSG4 (RRC connection response message) marked “reject” via the SRB1, the terminal 110 may implicitly understand that the corresponding base station has successfully retrieved the UE context but rejected the request owing to the network condition such as congestion. Additionally, if the target RRC state indicates the RRC inactive state, the terminal 110 waits in the RRC inactive state and may attempt to make an RRC connection again after expiration of a timer set by the base station.”
	Additionally, Ryoo states on Page 19 [0282]
	“The security information (NCC, counter, or security key information KgNB_inactive) is used later by the terminal 110 when the terminal 110 accesses a new base station to retrieve the UE context stored in the previous base station, to which the terminal 110 was last connected in the RRC connected state, so as to make an RRC state transition from the RRC inactive state to the RRC connected state.”
	The Examiner’s view is that the KgNB from the previous base station, is equivalent to the “key of the terminal” because it is related to that specific UE and not related to the new base station that the UE is trying to access.  
In response to the Applicant’s argument that Ryoo teaches “sending security key information of to the UE in an RRC connection reconfiguration response message if the new base station can retrieve the UE context, otherwise sending a MSG4 without security key information” (Page 8), the Examiner agrees.
	This is one embodiment disclosed in Ryoo, however Ryoo discloses multiple embodiments.  
	Specifically, Ryoo discloses, as cited above in paragraph [0297], the new base station sends an access rejection message to a UE, using the KgNB retrieved from the previous base station (i.e. indicating to the UE that the new base station has successfully retrieved the context information).  The security key information is the specific KgNB of 
	Accordingly, the Examiner is not convinced by the Applicant’s arguments.  

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoo et al. (US-2019/0191483 hereinafter, Ryoo).
	Regarding claim 1, Ryoo teaches a method, comprising:
	receiving, by a first base station (Fig. 20A [120]), an access resume request (Fig. 20A [2015]) of a terminal; (Fig. 20A [110]) and
	sending, by the first base station (Fig. 20A [120]), an access rejection message (Fig. 20A [2019] and Page 20 [0297]) to the terminal (Fig. 20A [110]), the access rejection message including:
		a check value generated based on a key of the terminal and the access rejection message, (Page 20 [0291] “If the UE context is successfully retrieved, the new base station may transmit an RRC connection reconfiguration response message as the MSG4 to the terminal 110 via SRB1 based on the security key information included in the 4 includes security key information for the new base station.” and [0297] “If the new base station (target gNB) succeeds in retrieval of the UE context and transmits the RACH MSG4 (RRC connection response message) marked “reject” via the SRB1, the terminal 110 may implicitly understand that the corresponding base station has successfully retrieved the UE context but rejected the request owing to the network condition such as congestion. Additionally, if the target RRC state indicates the RRC inactive state, the terminal 110 waits in the RRC inactive state and may attempt to make an RRC connection again after expiration of a timer set by the base station”, for further reference, see Page 19 [0280] through Page 21 [0299] i.e. the entire message is encrypted based on the security key of the UE found in the previous base station and transmitted on SRB1) and
		a waiting time indicative of a time for the terminal to send another access resume request.  (Page 20 [0295 & 0297])
	Regarding claim 3, Ryoo teaches wherein before sending, by the first base station, the access rejection message to the terminal (Fig. 20A [2019]), the method further comprises:
	sending, by the first base station, a security information request to a second base station;  (Fig. 20A [127] and Page 20 [0287 and 0289]) 
	receiving, by the first base station, a security information response from the second base station, the security information response including the key; (Page 19 [0284] “the configuration information (DRB, SRB, RRC configuration information, or the like” & [0281] i.e. the UE context-related information) and

	Regarding claim 4, Ryoo teaches wherein sending, by the first base station, the access rejection message to the terminal comprises:
	sending, by the first base station, the access rejection message to the terminal when1 at least one of: a current congestion coefficient is greater than a first threshold value, or a number of currently accessed terminals is greater than a second threshold value.  (Page 7 [0125] and Fig. 15 [1565])
	Regarding claim 5, Ryoo teaches a method, comprising:
	sending, by a terminal (Fig. 20A [110]), an access resume request (Fig. 20A [2015]) to a first base station; (Fig. 20A [120]) and
	receiving, by the terminal (Fig. 20A [110]), an access rejection message (Fig. 20A [2019]) in response to the access resume request (Fig. 20A [2015]), the access rejection message including:
		a check value generated according to a key of the terminal and the access rejection message, (Page 20 [0291] “If the UE context is successfully retrieved, the new base station may transmit an RRC connection reconfiguration response message as the MSG4 to the terminal 110 via SRB1 based on the security key information included in the 4 includes security key information for the new base station.” and [0297], for further reference, see Page 19 [0280] through Page 21 [0299] i.e. the entire message is encrypted based on the security key of the UE found in the previous base station and transmitted on SRB1) and
	a waiting time indicative of a time for the terminal to send another access resume request.  (Page 20 [0295 & 0297])
	Regarding claims 7, 9 and 10, the limitations of claims 7, 9 and 10 are rejected as being the same reasons set forth above in claims 1, 3 and 4.  Additional structure (processor and transceiver) can be seen in Fig. 23 [2320 & 2310].  
	Regarding claim 11, the limitations of claim 11 are rejected as being the same reasons set forth above in claim 5.  Additional structure can be seen in Fig. 24.  
	Regarding claims 13 and 15-17, the limitations of claims 13 and 15-17 are rejected as being the same reasons set forth above in claims 1, 3, 4, 7, 9 and 10.  Additionally structure can be found in Page 4 [0062].  
	
	Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo in view of Säily et al. (US-2020/0288362 hereinafter, Säily).
Regarding claims 2 and 8, Ryoo teaches wherein before sending, by the first base station, the access rejection message to the terminal (Fig. 20A [2019]), a security information request to a second base station (Fig. 20A [127] and Page 20 [0287 and 0289]), but differs from the claimed invention by not explicitly reciting sending, by the first base station, a request message to a second base station, the request message including part or all of the access rejection message and receiving, by the first base station, a response message from the second base station, the response message including the check value generated based on the key and the access rejection message.  
	In an analogous art, Säily teaches a method and device for supporting mobility in low activity states (Abstract) that includes sending, by the first base station (Fig. 6 [xGN]), a request message (Fig. 6 [4]) to a second base station (Fig. 6 [yGN]), the request message including part or all of the access rejection message (Page 4 [0047], Page 5 [0057] and Fig. 6 [4] note: the Examiner’s view is that at least, the ID of the UE is included in both this message and the response message to the UE in order to properly route the message to the correct UE) and receiving, by the first base station, a response message (Fig. 6 [6]) from the second base station, the response message including the check value generated based on the key and the access rejection message.  (Page 6 [0071])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryoo after modifying it to incorporate the ability to have the anchor base station perform the security verification of the message of Säily since it enables avoiding transferring the user device’s context information when the use equipment does not have or the eNB cannot support additional transmissions.  (Säily Page 8 [0100])
. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo in view of Jobst et al. (US-6,707,915 hereinafter, Jobst).
	Regarding claim 6, Ryoo teaches wherein after receiving, by the terminal, the access rejection message (Fig. 20A [2019] representative, would be on SRB1), the method further comprises: 
	determining, by the terminal, the validity of the access rejection message; (Page 20 [0289 & 0297] i.e. successfully decoding the SRB1 transmission allows the UE to know the base station is genuine, see additionally discussion surround Fig. 20B) and
	when (see footnote above) the another check value is same as the received check value, accepting the access rejection message, or (Page 20 [0289 & 0297] i.e. implicitly understand)
	when the another check value is different from the received check value, discarding the access rejection message.  
	Ryoo differs from the claimed invention by not explicitly reciting determining, by the terminal, another check value according to the key and the access rejection message.  
	In an analogous art, Jobst teaches a method and device for data transfer verification based on unique ID codes (Abstract) that includes calculating a hash value to ensure the calculated hash value matches the decrypted value to ensure the transmission was free of errors.  (Col. 11 lines 44-59, Fig. 4, Fig. 7 and Fig. 8) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryoo after 
Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).